  Case 19-20699     Doc 87     Filed 01/07/20 Entered 01/07/20 15:11:46    Desc Main
                                 Document     Page 1 of 6


Gregory C. Dyekman - Wyo. Bar No. 5-1858
Randall B. Reed – Wyo. Bar No. 5-2863
LONG REIMER WINEGAR LLP
2120 Carey Avenue, Suite 300 (82001)
P.O. Box 87
Cheyenne WY 82003-0087
(307) 635-0710 – Telephone
(307) 635-0413 – Facsimile
gdyekman@lrw-law.com
rreed@lrw-law.com


ATTORNEYS FOR WYSOC INVESTMENTS, LLC


                IN THE UNITED STATES BANKRUPTCY COURT

                        FOR THE DISTRICT OF WYOMING


In re:

         US REALM POWDER RIVER,                    Case No. 19-20699
         LLC F/K/A MORIAH POWDER                   Chapter 11
         RIVER, LLC,

                     Debtor.



      OBJECTION OF WYSOC INVESTMENTS, LLC TO DEBTOR’S
    MOTION FOR INTERIM AND FINAL ORDER AUTHORIZING USE OF
                       CASH COLLATERAL
                   [RELATES TO DOCKET NO. 34]


         COMES NOW, Wysoc Investments, LLC (“Wysoc”), by and through its

undersigned counsel, submits this objection (the “Objection”) to the Motion for Interim

and Final Orders Authorizing Use of Cash Collateral (the “Cash Collateral Motion”) filed




  OBJECTION OF WYSOC INVESTMENTS, LLC TO DEBTOR’S MOTION FOR INTERIM AND FINAL ORDER
                         AUTHORIZING USE OF CASH COLLATERAL
                                      PAGE 1 OF 6
  Case 19-20699      Doc 87   Filed 01/07/20 Entered 01/07/20 15:11:46        Desc Main
                                Document     Page 2 of 6



by the above-captioned debtor and debtor-in-possession (the “Debtor”) in this chapter 11

case. In support of this Objection, Wysoc respectfully shows as follows:

                              SUMMARY OF OBJECTION

         1.   The Cash Collateral Motion and the Stipulated Order Authorizing Use of

Cash Collateral (the “Proposed Final Order”) seek to grant Powder River VPP, LLC (the

“Lender”) adequate protection in the form of a security interest in and replacement lien

upon substantially all of the Debtor’s assets, which includes the Utility Deposit (defined

below). However, Wysoc disputes that the Utility Deposit is property of the Debtor’s

estate because those funds are Wysoc’s property. Accordingly, a lien on the Utility

Deposit cannot be used to provide adequate protection to the Lender. Any order granting

final approval of the use of cash collateral should be limited to granting liens on property

of the Debtor’s estate.

                                  RELEVANT FACTS

   A. Procedural Background

         2.   On October 31, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief pursuant to chapter 11 of the United States Bankruptcy Code in this

Court.

         3.   On November 26, 2019, the Debtor filed the Cash Collateral Motion

[Docket No. 34] with the Proposed Final Order attached as Exhibit 2.

         4.   On December 2, 2019, the Debtor filed its schedules of assets and

liabilities. On the Debtor’s Schedule A/B: Assets – Real and Personal Property, the

Debtor scheduled “Pre Corp – Utility Deposit” in the amount of $3,140,102.79 (the
  OBJECTION OF WYSOC INVESTMENTS, LLC TO DEBTOR’S MOTION FOR INTERIM AND FINAL ORDER
                         AUTHORIZING USE OF CASH COLLATERAL
                                      PAGE 2 OF 6
    Case 19-20699           Doc 87      Filed 01/07/20 Entered 01/07/20 15:11:46                   Desc Main
                                          Document     Page 3 of 6



“Utility Deposit”) as an asset of the bankruptcy estate [Docket No. 57].

           5.       On December 11, 2019, the Court entered its Interim Order Authorizing

Use of Cash Collateral [Docket No. 65].

      B. Factual Background

           6.       On June 3, 2019, Wysoc, as seller, and US Realm Ventures, LLC (“US

Realm”), as buyer, executed a Membership Interest Purchase Agreement (the “MIPA”).

Pursuant to the terms of the MIPA, Wysoc sold its equity interests in the entity that owns

the Debtor. The transaction contemplated by the MIPA closed on July 10, 2019. In

addition to the sale of Wysoc’s ownership interests, the MIPA made clear that certain

assets were not transferred (the “Excluded Assets”). MIPA § 2.3. The Excluded Assets

were “excepted, reserved, and excluded from the Contemplated Transactions,” and

reserved and assigned to Wysoc. Id. The Excluded Assets listed, among other things, the

Utility Deposit paid to Powder River Energy Corporation. 1 MIPA § 2.3(j). As a result,

title to the Utility Deposit has been assigned to Wysoc. MIPA § 2.3.

                                                 OBJECTION

      A. The Utility Deposit Is Wysoc’s Property and Is Not Property of the Estate.

           7.       Wysoc objects to the Debtor’s Cash Collateral Motion to the extent it

requests that the Court enter an order granting the Lender a security interest in and

replacement lien upon the Utility Deposit. Any replacement lien can only be granted

1
    The MIPA designates two deposits in that amounts of $3,116,102.00 and $41,208.00 as, collectively, the “Electric
    Company Deposits.” The amount listed for the Utility Deposit on the Debtor’s schedules is less than the total
    amount of the Electric Company Deposits, so the Utility Deposit appears to constitute a portion of the Electric
    Company Deposits excluded, reserved, and assigned to Wysoc. Wysoc reserves all rights to the entire Electric
    Company Deposits.
     OBJECTION OF WYSOC INVESTMENTS, LLC TO DEBTOR’S MOTION FOR INTERIM AND FINAL ORDER
                            AUTHORIZING USE OF CASH COLLATERAL
                                         PAGE 3 OF 6
 Case 19-20699      Doc 87    Filed 01/07/20 Entered 01/07/20 15:11:46       Desc Main
                                Document     Page 4 of 6



upon the Debtor’s assets, and Wysoc contests that the Debtor owns the Utility Deposit.

      8.     The Debtor erroneously asserts in its schedules that the Utility Deposit is an

asset of the bankruptcy estate [Docket No. 57]. The MIPA establishes that the Utility

Deposit was excepted, reserved, and excluded from the transaction and assigned to

Wysoc at closing. MIPA §2.3. Accordingly, the Utility Deposit never became property

of the Debtor’s bankruptcy estate.

   B. The Debtor Cannot Request the Court to Grant a Security Interest in and
      Replacement Lien on Property That Is Not Property of the Estate.

      9.     The Cash Collateral Motion requests that the Court grant “adequate

protection to the Lender pursuant to Sections 361 and 363(e) of the Bankruptcy Code on

account of the Lender’s interests in the Prepetition Collateral and on account of the

Debtor’s use of Cash Collateral, and any diminution in value of the Prepetition Collateral

resulting therefrom.” Cash Collateral Motion at ¶ 25(d). The Debtor agreed to provide

adequate protection to the Lender in the form of, among other things, “Adequate

Protection Liens on all property and assets of the Debtor.” Cash Collateral Motion at ¶

28. The Proposed Final Order provides that, “[t]o the extent of any diminution in value

resulting from the Cash Collateral Use Amount, Lender is hereby granted and provided

with a security interest in and lien upon all assets and all proceeds thereof and all

proceeds of the Pre-Petition Collateral (the “Adequate Protection Collateral”).” Proposed

Final Order at ¶ 3(a) (emphasis added).

      10.    “All assets” presumably includes the Utility Deposit, which the Debtor

listed as an asset of the estate [Docket No. 57]. The Debtor should not be permitted to

  OBJECTION OF WYSOC INVESTMENTS, LLC TO DEBTOR’S MOTION FOR INTERIM AND FINAL ORDER
                         AUTHORIZING USE OF CASH COLLATERAL
                                      PAGE 4 OF 6
  Case 19-20699     Doc 87     Filed 01/07/20 Entered 01/07/20 15:11:46        Desc Main
                                 Document     Page 5 of 6



provide a replacement lien on an asset that is not property of the estate. At the very least,

because ownership of the Utility Deposit is contested, the Utility Deposit should be

excluded from the assets the Debtor proposes to use as collateral to provide adequate

protection pursuant to Sections 361 and 363(e) of the Bankruptcy Code and the Debtor

should be prohibited from selling or releasing the Utility Deposit pending a final

determination of ownership. Language should be included in any final order to the effect

that the Lender is only granted a security interest in and replacement lien on the Utility

Deposit to the extent that the Utility Deposit is ultimately determined to be property of

the Debtor.

                             RESERVATION OF RIGHTS

       11.    Wysoc expressly reserves the right to supplement and amend this Objection

and to introduce evidence at any hearing with respect thereto. Wysoc reserves the right

to respond, further object, join in, or amend any response with respect to any argument or

objection made by any person relating to the Cash Collateral Motion.

                                     CONCLUSION

       Wysoc requests that the Court deny the Debtor’s Cash Collateral Motion to the

extent set forth herein and grant such other relief as the Court deems just and proper.




  OBJECTION OF WYSOC INVESTMENTS, LLC TO DEBTOR’S MOTION FOR INTERIM AND FINAL ORDER
                         AUTHORIZING USE OF CASH COLLATERAL
                                      PAGE 5 OF 6
 Case 19-20699      Doc 87     Filed 01/07/20 Entered 01/07/20 15:11:46      Desc Main
                                 Document     Page 6 of 6




      Dated: January 7, 2020




                                         By: /s/ Gregory C. Dyekman
                                            Gregory C. Dyekman–Wyo. Bar No. 5-1858
                                            Randall B. Reed–Wyo. Bar No. 5-2863
                                            LONG REIMER WINEGAR LLP
                                            2120 Carey Avenue, Suite 300 (82001)
                                            P.O. Box 87
                                            Cheyenne WY 82003-0087
                                            (307) 635-0710 – Telephone
                                            (307) 635-0413 – Facsimile
                                            gdyekman@lrw-law.com
                                            rreed@lrw-law.com

                                             Eric M. English (pro hac vice pending)
                                             Porter Hedges LLP
                                             1000 Main Street, 36th Floor
                                             Houston TX 77002
                                             (713) 226-6000 – Telephone
                                             (713) 228-1331 – Facsimile
                                             eenglish@porterhedges.com

                                             ATTORNEYS FOR WYSOC
                                             INVESTMENTS, LLC


                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing was served
by electronic mail through the Court’s ECF system, this 7th day of January, 2020, this
document having been filed electronically.



                                                      /s/ Gregory C. Dyekman
                                                for Long Reimer Winegar LLP


  OBJECTION OF WYSOC INVESTMENTS, LLC TO DEBTOR’S MOTION FOR INTERIM AND FINAL ORDER
                         AUTHORIZING USE OF CASH COLLATERAL
                                      PAGE 6 OF 6
